EXHIBIT 99.2 Duke Energy and Progress Energy Moving Forward with Planned Merger Reviewing FERC Order CHARLOTTE AND RALEIGH, N.C. (Dec.15, 2011) Below is a statement issued today by Duke Energy and Progress Energy. “Duke Energy and Progress Energy announced today they remain committed to proceeding with their planned merger. “The companies’ legal and regulatory teams are currently reviewing the order issued late yesterday by the Federal Energy Regulatory Commission (FERC) related to the agency’s concerns about market power. The companies are planning to submit a revised mitigation proposal as soon as the analysis of the commission’s order is complete and after any required notice to the North Carolina and South Carolina commissions. “The FERC’s action changes the companies’ timeline for closing the merger. The earliest close date would be in March, but will ultimately depend upon the regulatory approval process. The companies are evaluating the regulatory calendar and will communicate a new target close date for planning purposes in the near future. “The FERC ruling does not call into question the benefits of the merger. The combination of Duke Energy and Progress Energy will provide clear benefits for our customers, including overall lower corporate costs and $650 million in guaranteed benefits to customers in the Carolinas from the joint dispatch of the utilities' generation fleets and from power plant fuel savings.” To date, the companies have received merger-related approvals from, or met the requirements of, the: ● U.S. Department of Justice ●
